DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, in the preamble line 1, recites “a heavyweight sleeve”, while claim 1 line 6, 7, and 8 recites “sleeves”.  It is unclear whether lines 6, 7, and 8 are further reciting a plurality of sleeves, or in what manner they further limit the singular “sleeve” recited in line 1.  Note that the recitation “the sleeves” in line 6 lacks proper antecedent basis since only a single sleeve was previously set forth. “The sleeves” in lines 6, 7, and 8 renders the claim indefinite since it is not clear whether a single sleeve or plural sleeves is/are being claimed.
	In claim 1, lines 4-5, the recitation of “an inner face” and “an outer face”, with the inner face being thinner than the outer face, renders the claim indefinite. These “faces” are not adequately set forth. Without any other recited clarifying structure, such an  “inner face” and “outer face” would appear to be the inner surface and outer surface of the sleeve, and it is not clear how the inner surface could be thicker than the outer surface, since they are merely surfaces.  The structure of the “inner face” and “outer face” should be more clearly set forth, for example by clarifying that these are the medial side of the sleeve and the outer/lateral side of the sleeve.
Claims 3, 4, and 5 are indefinite in reciting “the patches” (plural), while claim 2 set forth “one or more patches”. It is unclear whether claims 3-5 are further requiring that there are plural patches (more than one, rather than the “one or more” set forth in claim 2), or whether claims 3-5 are referring to the “one or more” patches of claim 2.
Claim 6 is indefinite in reciting “neighboring layers” of the fleece fabric.  The fleece fabric was not previously set forth as comprising “layers”, so it is unclear what “layers” are being referred to. Also, it is unclear what structure “neighboring” requires. These “neighboring” layers are not adequately set forth.  It is unclear in what manner they are “neighboring”.
Claim 8 recites “the layers” without proper antecedent basis.  It is unclear how these layers relate to the previously set forth pre-bonded fleece fabric.
Claim 11 recites “the adhesive” without proper antecedent basis.  It is unclear how this adhesive is structurally related to the previously set forth sleeve.
Claim 12 recites “the adhesive” without proper antecedent basis.  It is unclear how this adhesive is structurally related to the previously set forth sleeve.
Claim 14 recites “the outer layer” without proper antecedent basis.  It is unclear how this outer layer is structurally related to the previously set forth sleeve.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 2011/0072551).
Roberts discloses a heavyweight sleeve (40; Fig. 1) configured to fit on an arm of a human wearer, the sleeve comprising: 
pre-bonded fleece fabric (the sleeve is made of the “second material”, comprising three layers 70, 80, and 90; paras. 0033-0037; one of these layers, i.e. 70, is fleece and therefore the layers laminated together as disclosed in para. 0033 forms a pre-bonded fleece fabric as claimed);
 an inner face (the side of the sleeve facing the torso of the wearer; Fig. 1) and an outer face (the side of the sleeve which is distal from the torso, or facing outward away from the body, as shown in Fig, 1), the inner face being thinner than the outer face (the outer face is thicker due to pad 84 and/or pockets 100,102; see paragraph 0039 and Fig. 1);
wherein the sleeves taper from one open end to an opposite open end of the sleeves (the upper opening of the sleeve near the shoulder, i.e. the opening through which the wearer inserts an arm into the sleeve, forms an upper open end of the sleeve and the wrist opening forms an opposite open end of the sleeve; Fig. 1; the sleeve tapers from the shoulder end 42 to the lower open end at the wrist, i.e. the shoulder end 42 of the sleeve is wider than the wrist end as seen in Fig. 1);
and wherein the sleeves are formed of fabric having a uniform density having a weight per unit area [0011, 0015, 0017, 0031-0035]. Roberts does not specifically disclose the weight per unit area of the second fabric (the sleeve fabric), and thus does not specifically disclose that it is 8 or more ounces per square yard, as in claim 1.  
Roberts does disclose that the material of the sleeve (the “second material”) has a weight per unit area which is greater than that of the first material [0011, 0015], and discloses that the first material has a weight per unit area of 6.9-10.9 ounces per square yard [0031]. Thus, it follows that the second material has a basis weight (density) greater than 6.9-10.9 ounces per square yard. This range overlaps the claimed range of 8 ounces per square yard or more, as recited in claim 1, and it would be within the routine skill in the art to select the weight in the upper part of the range of Roberts (8 oz/yd2 or more) in order to provide a heavier weight, denser fabric for increased warmth.  Additionally, Roberts discloses that the second material is a fabric having three layers, including a first layer 70, a second layer 80 and a third layer 90 [0034-0036].  Roberts does not disclose the density/weight of the second material (i.e. the weight of all three layers combined), but does teach that the density (basis weight) of the second layer 80 may be 5.9-7.8 ounces per square yard [0035]. This weight combined with the weight of the first layer 70 (which may be aramid as taught in para. 0034) and third layer 90 would be close to or exceed the claimed 8 oz/yd2, for the second material of Roberts.  Thus, the density (basis weight) of the sleeve fabric (second material) of Roberts is close to and/or overlaps the claimed range of 8 oz/yd2 or more.  Moreover, it would be within the ordinary skill in the art to select the optimal basis weight (density) based upon routine considerations such as desired warmth, comfort, etc.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sleeve fabric (the “second material”) of Roberts with a density (basis weight) in the range of  8 oz/yd2 or more, in order to provide increased warmth for the user and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 2, Roberts discloses the sleeve comprises one or more patches (pocket 100, pocket 102, and/or elbow assembly 84 form “patches” as broadly recited in claim 2; see Fig. 2 and para. 0039).
Regarding claim 3, wherein the patches (100, 102) are located in one or more positions spaced apart from a location corresponding to a joint of the wearer (the patches 100, 102 are spaced apart from the elbow joint, as shown in Fig. 1).
Regarding claim 4, Roberts does not disclose that the patches occupy about 50% or more of a surface area of the fabric forming the sleeve, however it would have been obvious to make the pockets (100, 102) and elbow patch (84) larger, in order to accommodate larger items in the pockets and to provide protection for a larger region of the arm.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the patches (100, 102, 84) as occupying about 50% or more of a surface area of the fabric forming the sleeve in order to provide increased storage and protection, as is known in the art, and further because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 7, Roberts discloses wherein at least some of the heavyweight sleeve is composed of pre-bonded fabric having three or more layers (the sleeve is composed of layers 70, 80, and 90; Fig. 2 and paras. 0012 and 0033).
Regarding claim 8, Roberts discloses each of the layers is porous [0011, 0015, 0017, 0029, 0032-0036].
Regarding claim 9, Roberts does not specifically disclose that the sleeve has a MVTR between about 100g/m7/day and about 1,500g/m7/day. The pre-bonded fabric (“second material” of Roberts) has a breathability of “approximately 0.562 ft3/min/ft2 ” [0031-0032]. It is within the ordinary skill in the art to select the optimum MVTR based upon routine design considerations such as desired warmth, breathability, etc., depending upon the conditions under which the garment will be worn.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the fabric of Roberts with a MVTR of about 100-1500 g/m2/day, in order to provide breathability for increased comfort during humid or moist conditions, as is well known in the art, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 10, Roberts does not specifically disclose that sleeve fabric has a density of 14 or more ounces per square yard, however Roberts does disclose that the sleeve (the “second material” of Roberts) has a greater weight than the first material, which is disclosed as 6.9-10.9 ounces per square yard [0031]. Also, one layer alone (layer 80) of the sleeve material has a basis weight of  5.9-7.8 ounces per square yard [0035]. Thus, the weight of the sleeve fabric, which comprises three layers, would be greater than that of layer 80 alone.  It is within the routine skill in the art to select the optimal basis weight (density) based upon routine considerations such as desired warmth, comfort, etc.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sleeve fabric (the “second material”) of Roberts with a density (basis weight) of 14 oz/yd2 or more, in order to provide increased warmth for the user and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 14, Roberts discloses the inner face is formed by a single layer of fleece (the inner surface of the sleeve, made of the “second material” of Roberts, comprises a single layer of fleece 70; that is, the layers 70,80, and 90 form the inner surface, and only one of these layers is fleece (70); therefore, the inner surface is formed by a single layer of fleece, as well as non-fleece layers 80 and 90).  The outer layer of the sleeve (made of the “second material” of Roberts) is formed by multiple layers of pre-bonded fleece (layers 70, 80, and 90; paras. 0033-0036).
Regarding claim 15, Roberts discloses the fabric comprises nylon, spandex, or polyester (see nylon or polyester disclosed in para. 0034).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 2011/0072551) in view of Steinberg (US 2015/0059058).
Roberts discloses a heavyweight sleeve as in claim 1, but does not disclose the patches are formed of heavier weight fabric than the fabric having the uniform density of 8 or more ounces per square yard.  Steinberg discloses a garment made of fleece, having patches formed by pockets 30A, 30B, similar to the pockets/patches 100 and 102 of Roberts. Steinberg discloses that the material of the patches 30A/30B is a heavier fabric such as denim, canvas, twill, or suede [0045, 0047] and functions to increase warmth by blocking wind (insulating) [0039] and increases durability [0026].  Steinberg discloses that making the patches (pockets) out of sturdier material than the fleece fabric of the rest of the garment increases durability of the pockets, better insulates, and provides abrasion resistance for the pockets as compared to the lighter fleece fabric [0026, 0039, 0040, 0043, 0045-0047].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the patches (pockets) of Roberts out of heavier weight fabric than the pre-bonded fleece fabric of 8 or more ounces per square yard, in order to provide patch pockets having greater durability, increased strength, increased insulation, and greater abrasion resistance, as taught by Steinberg.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 2011/0072551) in view of Tortorice (US 2018/0111668).
Roberts discloses a heavyweight sleeve as in claim 1, and discloses that the layers of the fabric laminate are bonded together using adhesive [0037]. Roberts does not disclose the type of adhesive used, and thus does not specifically disclose that the adhesive is polyvinyl acetate-based adhesive or a latex adhesive, as in claims 11 and 12.  
Tortorice discloses inner and outer panels of a garment being bonded together using adhesive, wherein the adhesive is a polyvinyl acetate-based adhesive or a latex adhesive [0025, 0040].  These are well known types of adhesives, which are readily available and may be applied in various forms [0040].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a polyvinyl acetate-based adhesive or a latex adhesive as the adhesive in the sleeve of Roberts, since these are well known types of adhesives as taught by Tortorice, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 2011/0072551) in view of Shuster (US 2,122,873).
Roberts discloses a heavyweight sleeve as in claim 1, but does not disclose a releasable closure at the wider end of the sleeve, as in claim 13.  It is well known to construct sleeves of a garment as detachable, with a releasable closure near the shoulder end to permit the sleeve to be attached to the garment and thereby retained on the wearer.  Shuster discloses a jacket or sweater which has sleeves (3) which are detachable from the main body (2) (Fig. 1 and pg. 1, col. 2, lines 14-15). The sleeves of Shuster comprise a releasable closure (10) proximate the shoulder end of the sleeve, the releasable closure configured to retain the sleeve on the wearer (by attaching to mating closure element 6; see Figs. 1 and 4; p. 1, col. 2, lines 31-36 and p. 2, col. 1, lines 14-27). This permits the sleeves to be detached when not needed, for increased versatility and comfort (pg. 1, col. 1, lines 1-8; pg. 2, col. 1, lines 14-22; pg. 2, col. 1, line 39 through pg. 2, col. 2, line 8). Such a releasable closure, when provided on the shoulder end of the sleeve of Roberts, would be positioned “proximate a wider end of the sleeve” as in claim 13, since the shoulder end of the sleeve of Roberts is the wider end.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sleeves of Roberts with a releasable closure at the shoulder end (the wider end) in order to permit removal of the sleeves when desired, for example when indoors or in warm environment, as is well known in the art and as taught by Shuster.

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 disclose garment structures and/or sleeves having structure similar to that claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMY VANATTA/Primary Examiner, Art Unit 3732